Citation Nr: 1037560	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  07-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Winston-Salem, 
North Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in October 2008.  A transcript of 
that hearing has been associated with the claims file.

In an April 2009 decision, the Board denied an increased 
disability rating in excess of 30 percent for residuals of a left 
medial meniscectomy and patellectomy and awarded a separate 10 
percent rating for post traumatic arthritis of the left knee.  In 
this decision, the Board also remanded the claim for an initial 
disability rating in excess of 30 percent for PTSD.  

By a March 2010 rating decision, the RO granted an initial 
disability rating of 50 percent for PTSD, effective February 8, 
2006, the date of the Veteran's claim.  


FINDING OF FACT

The record evidence demonstrates that the Veteran's PTSD is 
productive of no more than occupational and social impairment 
with deficiencies in judgment, family relations, work and mood 
due to signs and symptoms which include: anxiety attacks, a 
depressed mood, sleep impairment, indications of visual and 
auditory hallucinations, hyperarousal and hypervigilence, 
impaired impulse control from anger outburst, and intrusive 
recollections in the forms of nightmares and flashbacks.



CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an 
increased rating in the April 2007 rating decision, he was 
provided notice of the VCAA in March 2006.  An additional VCAA 
letter was sent in April 2009.  The VCAA letters indicated the 
types of information and evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran and 
VA for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice in 
March 2006, April 2006, May 2006, April 2009 and November 2009, 
pertaining to the downstream disability rating and effective date 
elements of his claim, with subsequent re-adjudication in May 
2007 and January 2010 Supplemental Statements of the Case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield 
and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating his increased rating 
claim.  In statements and testimony presented throughout the 
duration of the appeal the Veteran has reported his current PTSD 
symptomatology to VA and to VA physicians, including their affect 
on his occupation.  Based on this evidence, the Board is 
satisfied that the Veteran had actual knowledge of what was 
necessary to substantiate his increased rating claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes VA outpatient 
treatment reports, a VA examinations and statements and testimony 
from the Veteran, his spouse and his representative.  The Veteran 
has not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on this 
case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103 
(2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran has been assigned a 50 percent evaluation for PTSD 
under Diagnostic Code 9411 throughout the duration of the appeal.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this general rating formula, a
50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Richard v. 
Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A GAF score ranging from 61 to 70 indicates 
some mild symptoms (e.g. depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning, 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score ranging from 51 to 60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A GAF score of 41 to 50 
indicates serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  See Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2009).  Accordingly, GAF scores do not automatically equate to 
any particular percentage in the Rating Schedule.  Rather, they 
are but one factor to be considered in conjunction with all the 
other evidence of record.  

Analysis

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his PTSD warrants a 
higher disability rating.  During an October 2008 hearing, the 
Veteran and his spouse testified that his PTSD symptoms included 
physical confrontations with co-workers, anger outbursts, 
difficulty in adapting to stressful situations, irritability, 
lack of concentration, sleep disturbance, nightmares, panic 
attacks, hallucinations, suicidal and homicidal thoughts, and 
social isolation and avoidance of crowds.  He described acts of 
hyperviligence, stating that he walked around the perimeter of 
his home, checked all the locks before he goes to bed, keeps 
guard dogs and slept with weapons in the hope for his security.  
The Veteran reported that he has lost jobs and has even been 
jailed on occasion due to physical confrontations with workers, a 
physical confrontation with a supervisor and damaging property 
out of anger at work.  He stated that he did not have any 
relationships with others except for his wife.

The evidence of record, including VA medical records from 
February 2005 to June 2009, also reflects that the Veteran's 
reports of difficulty getting along on the job, violent outbursts 
of rage at work (such as, throwing a hammer at his supervisor and 
co-worker on separate occasions), and being disciplined for 
hostile and dangerous behavior in the workplace, wanting to harm 
his coworkers and destroying property on his job.

Employment records from October 2006 to November 2007 reflect 
that the Veteran has received employment warnings for several 
violations of the companies rules including hitting a high 
pressure pump with a hammer and throwing it on the floor, picking 
up a ladder that another employee was standing on after having a 
pipe fall on him, throwing a hammer at another employee, arguing 
with another employee, grabbing another employee, not showing up 
to work and showing up to work late.

In an August 2008 statement, the Veteran's employer reported that 
he was an asset to the company and knew how the equipment was to 
be repaired and maintained better than anyone else, however, the 
company would not tolerate his outbursts of anger and actions 
against other employees.  The Veteran's employer also reported 
that his future with the company was not favorable at this time.  

In an August 2008 statement, the Veteran's spouse reported that 
he frequently "fights in his sleep" and would awaken her with 
yelling and screaming or by putting his hand over her mouth while 
whispering "Don't move.  They will see us."  She also reported 
that he could not tolerate stress at any level, has exhibited 
road rage when he drives, would "blow up" if he waited in line 
at a restaurant and could not tolerate authority of any kind.  
The Veteran's spouse stated that the Veteran checks all the doors 
and windows every night and has motion detectors in their home.  
Finally, she reported that the Veteran owned many weapons, 
including loaded guns in their home, and kept contingency plans 
if someone broke into their home.

VA outpatient treatment reports from February 2005, within a year 
of the Veteran's claim, to June 2009 indicate that the Veteran 
has complained of PTSD symptoms which included: recurrent and 
intrusive thoughts in the forms of nightmares and flashbacks; a 
subdued, appropriate and constricted affect; a depressed mood and 
mood swings; hyperviligence; anxiety attacks; sleep disturbance; 
indications of auditory and visual hallucinations; thoughts of 
suicide with no ideation or plan; irritability; difficulty in 
controlling anger; job related triggers from loud noises; and 
becoming emotionally upset daily when exposed to triggers.  
Mental status evaluations during this period also disclosed 
findings of good impulse control; fair to good judgment; intact 
insight; orientation to person place and time; no evidence of a 
thought disorder; appropriate speech; above average intelligence; 
and no findings of suicidal or homicidal ideation.  These VA 
reports reflect that the Veteran has been on medication for PTSD 
symptoms and had continually attended individual and group 
therapy sessions at the VA.  The GAF scores ranged from 50 to 60, 
with GAF scores of 50 assigned in June 2007 and January 2008 and 
a subsequent GAF score of 60 assigned in November 2008.

In an April 2006 VA examination, the Veteran related that he 
sought treatment for his PTSD at the VA.  He reported that his 
PTSD symptoms included: recurrent, intrusive and distressing 
recollections of the event; intense psychological distress at 
exposure to internal or external cues that symbolized or 
resembled an aspect of the traumatic event; avoidance of stimuli, 
thoughts, feeling or conversations associated with trauma; 
avoidance of activities, places or people that arouse 
recollections of trauma; markedly diminished interest or 
participation in significant activities; feelings of detachment 
or estrangement from others; difficulty falling or staying 
asleep; and irritability or outbursts of anger.  The Veteran also 
reported having a history of assaultiveness, and has had no 
friends for the past 10 years or since 1993.  

Upon psychiatric examination, the examiner observed that the 
Veteran was clean, neatly groomed with unremarkable speech or 
psychomotor activity and a cooperative attitude.  He had a normal 
affect, anxious and depressed mood, intact attention, orientation 
to person place and time, unremarkable thought content or 
processes and had the ability to maintain a minimum personal 
hygiene.  The Veteran related problems with memory including 
forgetting to take medications on time, falling asleep while 
driving long distances, and turning down the wrong road while 
driving short distances.  The Veteran also reportedly had 
moderate problems with shopping and other recreational 
activities.  He was assigned a GAF score of 55 and it was noted 
that his alcohol abuse was a separate diagnosis from PTSD but his 
GAF score encompassed both.  The Veteran was found to be capable 
of managing his own affairs.  He reported time lost from work due 
to his leaving early and being too tired to not go in all 
resulting from his PTSD.  His reported occupational history 
included disturbance with loud noises, startle response, 
isolating at work, losing interest at work and taking too long to 
do work.  

In a December 2009 VA examination, the Veteran reported that he 
has been currently treated by VA in Fayetteville as an outpatient 
since 1995 intermittently for PTSD and had switched to the Vet 
Center where he continued as an outpatient.  He reported 
receiving psychiatric care from VA every two to three months and 
counseling from the Vet Center biweekly.  He was on several 
medications for PTSD symptoms.  The Veteran reported that he 
still had nightmares, depression and woke up feeling paralyzed 
twice a week because he panicked and was unable to move.  Other 
PTSD symptoms included: irritable mood; apathy; decreased 
motivation; low energy; sleep disturbance; hopelessness; and 
weekly crying episodes when he saw things that reminded him of 
Vietnam or heard loud noises at work.  He reported that younger 
men at work laughed at him, which enraged him and that he had 
thrown a hammer at one of them and was written up for it.  The 
Veteran also had to leave work on several occasions due to anger 
issues.  He was married to his wife of 15 years and reported that 
he had learned not to express his anger so strongly toward her 
and noted that she put up with him and did not want her to leave, 
though he had an average of one to three outbursts/significant 
conflicts a month.  He also stated that he felt he was very close 
to his wife, that she was the only person he trusted and that his 
marriage was stable now.  The Veteran had no close friends 
outside of his spouse.  

A psychiatric examination revealed the Veteran had a clean, 
appearance with unremarkable findings of psychomotor activity, 
speech, thought process and thought content.  His attitude was 
suspicious and guarded.  He had a flat affect and depressed mood.  
The examiner noted that the Veteran was easily distracted and was 
oriented to person place and time.  No delusions or 
hallucinations were noted.  The Veteran understood the outcome of 
his behavior and was noted to have average intelligence.  Sleep 
impairment was noted.  The examiner found the Veteran exhibited 
inappropriate behavior in the form of anger outbursts monthly 
wherein he would yell, hit walls, throw things or have road rage.  
He was unable to interpret proverbs appropriately.  No homicidal 
or suicidal thoughts were noted.  Poor impulse control and 
episodes of violence were recorded with respect to the Veteran's 
monthly anger outbursts.  The Veteran was able to maintain a 
minimum personal hygiene.  

The examiner noted PTSD symptoms were chronic and included 
recurrent distressing dreams, avoidance of thoughts, feelings or 
conversations associated with trauma, avoidance of activities, 
places or people threat arouse recollections of trauma, markedly 
diminished interest; feelings of detachment; difficulty falling 
or staying asleep; irritability; anger outbursts; difficulty 
concentrating; hypervigilence and exaggerated startle response.  
The examiner assigned a GAF score of 60 and found that the 
reported symptoms were partly due to substance abuse and PTSD and 
could not be separated without undue speculation.  The examiner 
also noted that the Veteran still worked on a per diem basis 
which was part time work when he felt he could tolerate it.  The 
examiner found that the Veteran did not have total occupational 
and social impairment; however, his PTSD signs and symptoms 
resulted in deficiencies in judgment, family relations, work and 
mood.  The examiner also found that there was a reduced 
reliability and productivity due to the PTSD symptoms with 
complaints of poor memory and concentration limiting sustained 
task performance.  

After a careful review of the record, the Board notes that the 
December 2009 VA examiner observed that the Veteran has PTSD 
symptomatology which is consistent with the other medical 
evidence of record, particularly with the VA mental status 
examinations and therapy sessions conducted throughout the period 
of this appeal, as the VA examiner's findings and conclusions 
were based upon an actual clinical evaluation of the Veteran and 
a review of the claims file, including the Veteran's testimony, 
lay statements, VA medical records and employment information.  
Therefore, the Board can and does attach significant weight and 
probative value to the December 2009 VA examiner's findings; and, 
as such, the Board will resolve doubt and find that the lay and 
medical evidence support the assignment of a 70 percent rating 
for PTSD throughout the rating period on appeal.  In making this 
determination, the Board notes that the December 2009 VA examiner 
found that the Veteran's PTSD signs and symptoms resulted in 
deficiencies in judgment, family relations, work and mood, due to 
such symptoms as impulsive angry outbursts, physical aggression, 
outbursts with his spouse, throwing a hammer at work, leaving 
work due to anger, intolerance of social interaction of co-
workers, daily irritability and a depressed mood.  

Although a 70 percent rating is found to be warranted, the 
preponderance of the evidence is against a finding of entitlement 
to an evaluation in excess of 70 percent for any portion of the 
rating period on appeal, as the record reflects no evidence of 
total occupational or social impairment due to PTSD.  The record 
evidence demonstrates that the Veteran is currently employed as a 
specialized equipment repair and maintenance person, which is a 
skilled craft, albeit on a part time basis.  Indeed, the lay 
statement from the Veteran's employer reflects that the Veteran 
is an asset to the company, in that he knows how to repair and 
maintain the company's equipment better than any of its other 
employees.  At the December 2009 VA examination, the Veteran, 
himself, related that he currently worked a flexible per diem 
schedule to accommodate his intolerance of interacting with his 
co-workers.  Also, the evidence of record demonstrates that he is 
still married and maintains a relationship with his wife of 15 
years.  In this regard, the Veteran reported in the December 2009 
VA examination that he was still married to his wife for 15 
years, that he had learned not to express his anger so strongly 
toward her, that he did not want her to leave, that he felt he 
was very close to her, that she was the only person he trusted 
and that his marriage was stable now.  In addition, the lay 
statements from the Veteran's friends indicate that he continued 
to keep in contact with them, although he had withdrawn from 
spending much time with them.  Lastly, while a GAF score of 50 
had been assigned in June 2007 and January 2008, a previous GAF 
score of 55 was assigned during the April 2006 VA examination and 
subsequent GAF scores of 60 were assigned in November 2008 and in 
the December 2009 VA examination.  Inasmuch as the disability 
ratings are not assigned based solely upon GAF scores, the Board 
finds it reasonable to conclude that the PTSD symptomatology 
described in the record fails to more nearly approximate the 
criteria for a 100 percent rating at any point during the course 
of the appeal.

For all of the foregoing reasons, while an increased evaluation 
of 70 percent is justified, the assignment of the next-higher 100 
percent rating is not warranted here.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine has 
been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating of 70 percent for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


